Citation Nr: 0505076	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  01-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which continued the veteran's noncompensable rating 
for service connected bilateral sensorineural hearing loss 
initially granted in July 1986.  The veteran expressed his 
dissatisfaction with the assigned noncompensable rating for 
the bilateral sensorineural hearing loss and requested a 
higher rating.

The veteran testified before the undersigned Board member at 
a travel board hearing at the RO in October 2002.  A 
transcript of the hearing is of record.  
In August 2003, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in December 2004.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.  

2.  Bilateral hearing loss disability, when tested in July 
2000 is manifested by no more than auditory acuity level I 
hearing loss in the right ear and level III hearing loss in 
the left ear.  When tested in May 2003, the hearing loss is 
manifested by no more than auditory acuity level I hearing 
loss in the right ear and level II hearing loss in the left 
ear.  Private hearing tests revealed similar results.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability, based on an initial determination, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in May 2000, before the enactment of the VCAA.  

Letters dated in October 2002, March 2003 and February 2004 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  Although the letters did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on his behalf.  

Additionally, the September 2000 statement of the case and 
October 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  In the Board's opinion, the RO has properly processed 
the appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

By a July 1986 rating decision, the RO granted the veteran 
service connection for bilateral hearing loss at a 
noncompensable rating.  In May 2000, the veteran submitted a 
claim for an increased rating for bilateral hearing loss 
requesting that he be reevaluated.  Accompanying his claim 
was an undated private hearing test that was not interpreted.

The RO scheduled the veteran for a VA audiogram, which he 
received in July 2000.  The results of the exam are as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
40
50
55
40
LEFT
10
50
60
65
46

Speech discrimination testing produced scores of 100 percent 
for the right ear and 80 percent for the left.  The diagnosis 
was bilateral mild to moderate, high frequency sensorineural 
hearing loss.  Speech recognition ability was excellent in 
the right ear and good in the left ear.

In July 2000, the RO continued the rating for bilateral 
sensorineural hearing loss at a noncompensable rating.  The 
veteran appealed this rating decision by filing a notice of 
disagreement in August 2000.

In March 2001, VA outpatient treatment records indicate that 
the veteran was fitted with hearing aids.

During an October 2002 hearing, the veteran's representative 
stated in an opening statement that the veteran had not had 
an examination since July 2000 and his hearing was worsening.  
In addition, the veteran's decline in hearing interferes with 
his daily life and the veteran should be compensated for the 
decline in his hearing.  Because there had not been a VA 
examination since July 2000, the record was kept open for 30 
days so the veteran could obtain a diagnosis.

In October 2002, the veteran submitted a letter from B.C., 
M.D. that stated that she had reviewed private audiograms 
from May 2002 and October 2002, and in her opinion, the 
veteran's bilateral hearing overall was severe and upon 
comparing the two exams, his condition was worsening.

In May 2003, the veteran underwent another VA audiogram that 
produced the following results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
35
60
55
41
LEFT
15
55
60
70
50

Speech discrimination testing produced scores of 100 percent 
for the right ear and 88 percent for the left ear.  The 
diagnosis was bilateral moderate high frequency sensorineural 
hearing loss.  The VA examiner, however, did not review the 
veteran's case file before this examination.

Because the May 2003 VA examiner did not review the case 
file, it was forwarded to the VA examiner.  In June 2003, 
upon reviewing the case file and comparing all audiograms 
from January 1972 (enlistment) to May 2003, the examiner 
stated that the tests for B.C., M.D. show a moderate high 
frequency hearing loss that had not changed significantly 
since the July 2000 audiogram.

In August 2003, the Board remanded the case to the RO to 
review the record, pursue any further development if 
necessary, and issue a supplemental statement of the case if 
any benefits remained denied.

In a February 2004 letter to the veteran, the RO requested 
any additional information from the veteran to support his 
claim.  In February 2004 by written statement, the veteran 
stated that he had no additional documentation or evidence to 
submit.

Also in response to the RO's February 2004 letter, in March 
2004, the veteran wrote a letter stating that his hearing was 
getting worse and it was affecting his daily life and his 
job.  He pointed out that he had been fitted with hearing 
aids and that over the years the hearing tests showed that 
the disability was worsening.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2004).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2004).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2004).  

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

As explained above, the criteria for rating hearing loss also 
includes analysis under 38 C.F.R. § 4.86, which calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation. Here, however, 
the puretone thresholds reported on the May 2003 VA audiology 
examination do not meet the criteria for application of Table 
VIa.

In considering the veteran's claim for an increased rating 
for bilateral hearing loss disability, the Board notes that 
results of the July 2000 VA audiogram are equivalent to a 
numeric designation of I for the right ear and III for the 
left ear.  The May 2003 VA audiogram results are equivalent 
to a numeric designation of I for the right ear and II for 
the left ear.  A noncompensable evaluation is warranted when 
these values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  Furthermore, private 
audiometric findings support this conclusion.  

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  Although the veteran stated that his 
hearing loss affects his employment, the medical evidence of 
record does not support this claim.  In addition, the record 
reflects that the veteran has not required frequent periods 
of hospitalization for his bilateral hearing loss.  In 
addition, the manifestations of the disability are those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, 
referral of this issue for extra-schedular consideration is 
not in order.

In conclusion, a compensable evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria or under extra-schedular consideration and 
the record demonstrates that the schedular rating assigned by 
the RO is correct.


ORDER

A compensable rating for bilateral hearing loss disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


